Citation Nr: 0419528	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran had active service from January 1971 to August 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied entitlement to service connection 
for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in August 2002.

The veteran contends that he suffers from PTSD due to 
stressful experiences in Vietnam.  He has indicated in 
various stressor statements that he feared going to Vietnam, 
and that he was scared during his entire tour there.  
Specifically, the veteran recalled an incident wherein he was 
requested to assist placing body bags back onto a truck from 
which they had fallen off.  During this exercise, he asserts 
that one of the body bags was torn open and he could see the 
burned face of a dead soldier.  He contends that he often has 
nightmares and flashbacks of that incident.  

The veteran was afforded a VA examination in February 1999.  
Diagnoses included polysubstance dependence (alcohol (ETOH), 
cocaine, and marijuana) in remission.  The examiner concluded 
that the first and essential criterion of having experienced 
a traumatic event [in service] was not met; and indicated 
that other complaints of night sweats, and social anxiety 
could not be accounted for by a diagnosis of PTSD.  

A June 2002 VA psychiatric outpatient treatment report noted 
an initial diagnostic impression of polysubstance dependence, 
chronic, in remission; psychosis, NOS; and PTSD.  The 
diagnosis of PTSD was not based on any verified stressor.  

The veteran was afforded another VA examination in August 
2002.  Diagnoses included substance abuse in apparent 
remission in that the veteran stated he had been abstinent of 
substances for 14 months.  With regard to the diagnosis of 
PTSD, the examiner concluded that the veteran reported a 
stressor which was not of the nature or magnitude to meet the 
criteria for PTSD.  

The veteran's DA Form 20 (Personnel Document) indicates that 
he served as a clerk during his duty in Vietnam.  There is no 
indication that he engaged in combat with the enemy.  

The veteran submitted a report of claimed stressors, but the 
RO determined that he did not furnish specific information 
that could be verified through the 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The VBA AMC should therefore explain to the 
veteran the importance of providing specific dates, locations 
and names of dead or wounded soldiers with regard to his 
claimed stressors.  

The veteran should be made aware that because he did not 
engage in combat with the enemy, that entitlement to service 
connection for PTSD is only possible if he has a diagnosis of 
PTSD based on a verified stressor.

Importantly, in a March 2003 statement, the veteran indicated 
that his next treatment for his PTSD would begin in July 2003 
for 30 days at a VA facility.  The RO made no attempts to 
obtain any such treatment records.  Importantly, the Board 
notes that all VA records are constructively of record.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all the veteran's outstanding VA treatment records 
should be obtained and associated with the claims file, 
including any inpatient psychiatric treatment records as 
noted hereinabove.

The Board also notes that in February 2004, the Board 
received additional evidence submitted by the veteran in 
support of his claim of service connection for PTSD.  The RO 
has not yet considered the additional evidence added to the 
record, although it appears duplicative of evidence already 
contained in the claims file.  The VBA AMC must consider this 
evidence on remand.

On his November 2002 VA Form 9, the veteran initially 
requested a BVA hearing at the RO.  However, in a December 
2002 statement, the veteran indicated that he wanted a local 
hearing with a Hearing Officer at the RO instead of a BVA 
Hearing.  A personal hearing before a Hearing Officer at the 
RO was scheduled for February 2003, but the veteran failed to 
report for the scheduled hearing.  Another hearing was 
scheduled for March 2003, but the veteran called to cancel 
due to a death in the family.  As such, another personal 
hearing before a Hearing Officer at the RO was scheduled for 
April 2003.  The veteran failed to report to the scheduled 
hearing, and there is no indication that the veteran provided 
good cause for his failure to report.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).



Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and offer him a further 
opportunity to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have examined or treated 
him for PTSD since service.  In 
particular, the VBA AMC should obtain any 
inpatient psychiatric treatment reports, 
as identified by the veteran in his March 
2003 statement.  

In addition, all identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, including, but not 
limited to the inpatient treatment 
referred to in the veteran's March 2003 
statement.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  



The veteran is hereby advised that this 
information might be needed to search for 
verifying information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  

Then the VBA AMC should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  In reaching this 
determination, the VBA AMC should address 
any credibility questions raised by the 
record.  Consideration should be given to 
the holding in Gaines v. West, VAOPGCPREC 
12-99, as applicable, and the provisions 
of 38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

9.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by the agency, the VBA AMC should prepare 
a report detailing the nature of any 
combat action, or in-service stressful 
event, verified by the USASCRUR.  If no 
combat stressor has been verified, the 
VBA AMC should so state in its report.  
This report is then to be added to the 
claims file.

10.  Thereafter, the VBA AMC should 
arrange for a VA special psychiatric 
examination of the veteran including on a 
fee basis if necessary.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

In determining whether or nor the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provide by the USASCRUR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCRUR's and/or VBA 
AMC's report is/are responsible for that 
conclusion.

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, in-service, and post-
service medical history.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

11.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for PTSD, and may result in its 
denial.  38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

